MEMORANDUM OPINION
No. 04-03-00167-CV
IN THE INTEREST OF J.A.O., et al., Children 
From the 131st Judicial District Court, Bexar County, Texas
Trial Court No. 2002-PA-01349
Honorable Juan Gallardo, Judge Presiding
PER CURIAM
 
Sitting:	Alma L. López, Chief Justice
		Sandee Bryan Marion, Justice
		Phylis J. Speedlin, Justice
Delivered and Filed:	April 16, 2003
DISMISSED
	The appellant has filed a motion to dismiss this appeal.  We grant the motion and dismiss
the appeal.  See Tex. R. App. P. 42.1(a)(2).
							PER CURIAM